IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BETHLEHEM AREA SCHOOL DISTRICT            : No. 695 MAL 2017
                                          :
                                          :
             v.                           : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
ALVIN S. KANOFSKY AND UNITED              :
STATES OF AMERICA                         :
                                          :
                                          :
PETITION OF: ALVIN S. KANOFSKY            :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of March, 2018, the Petition for Allowance of Appeal is

DENIED.